BIJUR, J.
The action is brought by the plaintiff, an attorney, to
recover for professional services alleged to have been rendered to defendants.
Plaintiff claims in his brief that he performed services pursuant to three separate and distinct retainers in three separate cases; that the services covered a period of two years and consisted of upwards of seventy items; that, in addition, the defendants contend that all the services were not rendered for all the defendants and that it would be necessary to apportion them.
I cannot find in this statement by plaintiff himself of the character and extent of the litigation sufficient warrant for the order, which it is claimed is justified by section 1013 of the Code of Civil Procedure. See Prentice v. Huff, 98 App. Div. 111, 90 N. Y. Supp. 780; Pace v. Amend, 164 App. Div. 206, 209, 149 N. Y. Supp. 736, 738.
Order reversed, with $10 costs and disbursements. All concur.